FILE COPY



      In the Matter of
     F.A.S.Appellant/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 21, 2014

                                   No. 04-14-00297-CV

                             IN THE MATTER OF F.A.S.,

                From the 289th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2012-JUV-01811
                     The Honorable Carmen Kelsey, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. No further
extensions absent extenuating circumstances.
                                                 cms

                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court